                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
 SNYDER’S-LANCE, INC. and                         )
 PRINCETON VANGUARD, LLC,                         )
                                                  )
                             Plaintiffs,          )
                                                  )            Case No. 3:17-CV-00652
       v.                                         )
 FRITO-LAY NORTH AMERICA,                         )
 INC.,                                            )
                                                  )
                             Defendant.           )


                            DECLARATION OF ELLIOT BEAVER


       I, Elliot Beaver, declare as follows:

       1.        I am a Litigation Case Manager at Debevoise & Plimpton LLP, counsel for

Plaintiffs in this action. I understand Snack Factory, LLC (“Snack Factory”) to be an affiliate of

Princeton Vanguard, LLC. I am over the age of 18 and competent to testify. I have personal

knowledge of the matters stated in this declaration and would testify truthfully to them if called

upon to do so.

       2.        On October 28, 2018, I reviewed search results on Twitter for “pretzel crisps” (the

“Pretzel Crisps Search”) and “#pretzelcrisps” (the “Hashtag Search”) from April 1, 2018 through

October 24, 2018. Attached hereto as Exhibit 1 is a true and correct copy of a printout showing

the results of the Pretzel Crisps Search from April 1, 2018 through October 24, 2018, and

attached as Exhibit 2 is a true and correct copy of a printout showing the results of the Hashtag

Search from April 1 2018 through October 24, 2018. I reviewed this time frame in order to

assess a recent sample of consumer references to Pretzel Crisps. I looked at Twitter because

many brands use Twitter to promote their brand, and individuals use Twitter to comment on their



      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 1 of 9
experience with various brands. For example, Frito-Lay’s STACY’s pita chips has a Twitter

profile at https://twitter.com/stacyspitachips. Twitter also enables users to search across all

public tweets and sort those tweets in chronological order; this allows a user to see easily how

Pretzel Crisps has been used by brands and consumers.

        3.     I personally reviewed each of the tweets in the Pretzel Crisps Search and the

Hashtag Search. Overall there were 1,806 tweets in the Pretzel Crisps Search and 140 tweets in

the Hashtag search from the above-referenced date range. The majority of tweets in each search

clearly referenced the PRETZEL CRISPS brand in a non-generic fashion – 1137 (63%) in the

Pretzel Crisps Search and 132 (94%) in the Hashtag Search. In contrast, only 271 (15%) tweets

in the Pretzel Crisps Search and 1 (1%) in the Hashtag search used “pretzel crisps” in an

arguably generic manner. 329 (18%) tweets in the Pretzel Crisps Search and 7 (5%) tweets in

the Hashtag Search were unclear as to whether PRETZEL CRISPS was being used as a brand

name or as a generic name. There also were 69 (4%) false positives in the Pretzel Crisps Search

and no false positives in the Hashtag Search.

        4.     Excluding tweets that were posted by Snack Factory, there were 703 (51%) tweets

in the Pretzel Crisps Search and 26 (76%) tweets in the Hashtag search that referenced the

PRETZEL CRISPS brand in a non-generic fashion. Only 271 (20%) tweets in the Pretzel Crisps

Search and 1 (3%) tweet in the Hashtag search referenced “pretzel crisps” in an arguably generic

manner. 329 (24%) tweets in the Pretzel Crisps Search and 7 (21%) tweets in the Hashtag search

were unclear as to whether PRETZEL CRISPS was being used as a brand name or as a generic

name.




                                      2
        Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 2 of 9
       5.      Notably, neither the Pretzel Crisps Search nor the Hashtag Search included tweets

from companies other than Snack Factory to refer to their own products using “pretzel crisps” or

“#pretzelcrisps.”

       6.      I counted as brand references tweets that were posted by Snack Factory, such as

the example below. In the Pretzel Crisps Search there were 434 (24%) such tweets and in the

Hashtag Search there were 106 (76%) tweets.




       7.      I counted as brand references tweets that were posted by third parties that plainly

referred to Snack Factory, such as tweets that included (i) the @PretzelCrisps handle (which is

Snack Factory’s Twitter handle), as in the first example below; (ii) #SnackFactory, as in the

second example below; (iii) a reference to “Snack Factory”, as in the third example below; (iv)

an ® or ™ symbol, as in the fourth example below; (v) use of Pretzel Crisps in capital letters, as

in the fifth example below; or (vi) an image of Snack Factory’s Pretzel Crisps, as in the sixth

example below. In the Pretzel Crisps Search there were 697 (39%) such tweets and in the

Hashtag Search there were 23 (16%) tweets.


                                    3
      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 3 of 9
                              4
Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 4 of 9
       8.     I counted as brand references tweets that, while not clear on their face, included,

for example, a link to an Instagram post which made clear that the tweet referred to Snack

Factory Pretzel Crisps. An example is shown below, with the tweet shown first and the linked-to

Instagram post below it (that shows the Snack Factory package). In the Pretzel Crisps Search

there were 6 (<1%) such tweets and in the Hashtag Search there were 3 (2%) tweets.




                                    5
      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 5 of 9
       9.      I counted as arguably generic tweets where the person tweeting referred to Pretzel

Crisps as a category or referred to another brand, such as in the below example where the

Instagram link in the post leads to an image of another brand of pretzels. In the Pretzel Crisps

Search there were 271 (15%) such tweets and in the Hashtag Search there was 1 (1%) tweet.




                                    6
      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 6 of 9
       10.     I counted as neither a brand reference nor a generic reference tweets where it was

not clear whether or not the person tweeting was referring to Snack Factory Pretzel Crisps, such

as in the below example. In the Pretzel Crisps Search there were 329 (18%) such tweets and in

the Hashtag Search there were 7 (5%) tweets.




       11.     I counted as false positives tweets where the words “pretzel” and “crisps” did not

appear or where they appeared separately, such as in the below example. There were 69 false

positives (4%) in the Pretzel Crisps Search and no false positives in the Hashtag Search.




                                    7
      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 7 of 9
            Hal          @hollydoiray • Oci 23                                               v
            I rarely go into lid but when I do. they amaze me.,.some small apple juice cartons,
            a giant pretzel, some biscuits, a bottle of water and a bug pack of crisps for
            £2.75!!

            (;)                        C9   3



I declare   under penalty of perjury that the foregoing is true and correct.


Executed in New York, New York this 29th day of October, 2018.




                              8
Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 8 of 9
                                  CERTIFICATE OF SERVICE

       I do certify that I electronically filed the foregoing with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to all counsel of record or interested

parties via the CM/ECF system.


       This 29th day of October, 2018.


                                                      ELLIS & WINTERS LLP

                                                      /s/ Jonathan D. Sasser
                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com


                                                      DEBEVOISE & PLIMPTON LLP
                                                      David H. Bernstein*
                                                      James J. Pastore*
                                                      Jared I. Kagan*
                                                      Michael C. McGregor*
                                                      919 Third Avenue
                                                      New York, New York 10022
                                                      Telephone: (212) 909-6696
                                                      dhbernstein@debevoise.com
                                                      jjpastore@debevoise.com
                                                      jikagan@debevoise.com
                                                      mcmcgregor@debevoise.com

                                                      Counsel for Plaintiffs Snyder’s-Lance, Inc.
                                                      and Princeton Vanguard, LLC

                                                      *admitted pro hac vice




      Case 3:17-cv-00652-KDB-DSC Document 44 Filed 10/29/18 Page 9 of 9
